DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Applicant is advised that should claim 5 be found allowable, claim 6 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Applicant is advised that should claim 4 be found allowable, claim 9 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Applicant is advised that should claim 12 be found allowable, claim 13 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Applicant is advised that should claim 10 be found allowable, claim 16 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Applicant is advised that should claim 17 be found allowable, claim 18 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 and 10-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-3 are rendered indefinite because it is not clear if the residual surface is the same as the inherent surface formed by the void of claim 1.  For the purpose of compact prosecution, the residual surface has been interpreted to be the same as the inherent surface of the void.  However, this introduces further issues in the 112d section below.
Claims 10-11 are indefinite for similar reasons to claims 2-3.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-3, 5-6, 10-13, and 17-18 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 2 recites a residual surface which is inherent to the void of claim 1.  Claim 1 also already requires that an adhesive be applied to the surface of the void.  Therefore the limitations of claim 2 are redundant and fail to further limit the subject matter of the claim upon which it depends.
Claim 10 is redundant as well for similar reasons to claim 2.
Claim 3 is similarly redundant because claim 1 already requires that removed element copy is applied to an inherent surface of the void.
Claim 11 is redundant as well for similar reasons to claim 3.
Claims 5-6 are redundant because claim 1 already requires that the removed element copy is a negative generated from the void, and therefore would have the same shape and dimension.
Claims 12-13 and 17-18 are redundant as well for similar reasons as claims 5-6.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Erdman (US 2014/0353862) in view of Ihn et al. (US 2019/0275755) hereinafter Ihn.
Regarding claim 1, Erdman teaches:
A method for repairing a tire tread ([0001]), comprising:
providing a tire having a tire tread portion (Fig 3: tyre 16, tread pattern 44; [0046]),
wherein the tire tread portion includes at least one of a tread block and a tread rib (Fig 3: zone Z2, Z3, Z4; [0046]), and
wherein at least one of the tread block and the tread rib includes a void resulting from wear or damage of the tire tread portion (Fig 3: zones Z2, Z4 cover block sections of the tread.  Zone Z3 covers a rib portion; [0046]);
scanning the void with a 3D scanner to create a 3D computer model ([0043]);
3D printing a removed element copy using a polymer material ([0045-0046, 0049]);
applying an adhesive to at least one surface of the void ([0045-0047]);
applying the removed element copy to the void (0045-0047); and
curing the adhesive ([0047]).
Erdman does not teach scanning the void with a 3D scanner to create a 3D computer model of the void and generating a negative of the void via the 3D computer model, the negative corresponding to a positive removed element representing the material removed from the void;
In the same field of endeavor regarding 3d printing, Ihn teaches scanning a void with an optical scanner to create a 3D computer model of the void generating a negative of the void via the 3D computer model, the negative corresponding to a positive removed element representing the material removed from the void for the motivation of providing uniform and controlled quality of the repaired material and reduced processing time (Fig 10, 10a: step 56, cavity 37, rework patch 32; [0006, 0076]).
It would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have modified the scanning step as taught by Erdman with the negative generating step as taught by Ihn in order to provide uniform and controlled quality of the repaired material and reduced processing time.
Regarding claim 2, Erdman in view of Ihn teaches the method of claim 1.
Erdman further teaches wherein the void forms a residual surface in at least one of the tread block and the tread rib (Fig 3: zones Z2, Z4 cover block sections of the tread.  Zone Z3 covers a rib portion; [0046]), and wherein the adhesive is applied to the residual surface (the material itself acts as an adhesive for itself and subsequent layers ([0045-0047]).
Regarding claim 3
Erdman further teaches wherein the removed element copy is applied to the residual surface (0045-0047).
Regarding claim 4, Erdman in view of Ihn teaches the method of claim 1.
Erdman further teaches wherein the 3D scanner is an optical scanner ([0043]).
Regarding claim 5, Erdman in view of Ihn teaches the method of claim 1.
Ihn further teaches wherein the removed element copy has the same shape as the void (Fig 10, 10A; [0076]).
Regarding claim 6, Erdman in view of Ihn teaches the method of claim 1.
Ihn further teaches wherein the removed element copy has the same dimensions as the void (Fig 10, 10A; [0076]).
Regarding claim 7, Erdman in view of Ihn teaches the method of claim 1.
Erdman further teaches wherein the polymer material is a rubber material ([0049]).
Regarding claim 8, Erdman in view of Ihn teaches the method of claim 1.
Erdman further teaches wherein the adhesive is a heat cure cement ([0047, 0049]).
Regarding claim 9, Erdman teaches:
A method for repairing a tire tread ([0001]), comprising:
providing a tire having a tire tread portion (Fig 3: tyre 16, tread pattern 44; [0046]),
wherein the tire tread portion includes at least one of a tread block and a tread rib (Fig 3: zone Z2, Z3, Z4; [0046]), and
wherein at least one of the tread block and the tread rib includes a void resulting from wear or damage of the tire tread portion (Fig 3: zones Z2, Z4 cover block sections of the tread.  Zone Z3 covers a rib portion; [0046]);
scanning the void with a 3D optical scanner to create a 3D computer model ([0043]);
3D printing a removed element copy using a polymer material ([0045-0046, 0049]);
applying an adhesive to at least one surface of the void ([0045-0047]);
applying the removed element copy to the void ([0045-0047]); and
curing the adhesive ([0047]).
Erdman does not teach scanning the void with a 3D optical scanner to create a 3D computer model of the void and generating a negative of the void via the 3D computer model, the negative corresponding to a positive removed element representing the material removed from the void.
In the same field of endeavor regarding 3d printing, Ihn teaches scanning a void with an optical scanner to create a 3D computer model of the void generating a negative of the void via the 3D computer model, the negative corresponding to a positive removed element representing the material removed from the void for the motivation of providing uniform and controlled quality of the repaired material and reduced processing time (Fig 10, 10a: step 56, cavity 37, rework patch 32; [0006, 0076]).
It would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have modified the scanning step as taught by Erdman with the negative generating step as taught by Ihn in order to provide uniform and controlled quality of the repaired material and reduced processing time.
Regarding claim 10, Erdman in view of Ihn teaches the method of claim 9.
Erdman further teaches wherein the void forms a residual surface in at least one of the tread block and the tread rib (Fig 3: zones Z2, Z4 cover block sections of the tread.  Zone Z3 covers a rib portion; [0046]), and wherein the adhesive is applied to the residual surface (the material itself acts as an adhesive for itself and subsequent layers ([0045-0047]).
Regarding claim 11, Erdman in view of Ihn teaches the method of claim 10.
Erdman further teaches wherein the removed element copy is applied to the residual surface (0045-0047).
Regarding claim 12, Erdman in view of Ihn teaches the method of claim 9.
Ihn further teaches wherein the removed element copy has the same shape as the void (Fig 10, 10A; [0076]).
Regarding claim 13, Erdman in view of Ihn teaches the method of claim 9.
Ihn further teaches wherein the removed element copy has the same dimensions as the void (Fig 10, 10A; [0076]).
Regarding claim 14, Erdman in view of Ihn teaches the method of claim 9.
Erdman further teaches wherein the polymer material is a rubber material ([0049]).
Regarding claim 15, Erdman in view of Ihn teaches the method of claim 9.
Erdman further teaches wherein the adhesive is a heat cure cement ([0047, 0049]).
Regarding claim 16, Erdman teaches:
A method for repairing a tire tread ([0001]), comprising:
providing a tire having a tire tread portion (Fig 3: tyre 16, tread pattern 44; [0046]),
wherein the tire tread portion includes at least one of a tread block and a tread rib (Fig 3: zone Z2, Z3, Z4; [0046]), and
wherein at least one of the tread block and the tread rib includes a void resulting from wear or damage of the tire tread portion, the void forming a residual surface in at least one of the tread block and the tread rib (Fig 3: zones Z2, Z4 cover block sections of the tread.  Zone Z3 covers a rib portion; [0046]);
scanning the void with a 3D optical scanner to create a 3D computer model ([0043]);
3D printing a removed element copy using a polymer material ([0045-0046, 0049]);
applying an adhesive to the residual surface of the void (the material itself acts as an adhesive for itself and subsequent layers ([0045-0047]);
applying the removed element copy to the residual surface of the void (0045-0047); and
curing the adhesive ([0047]).
Erdman does not teach scanning the void with a 3D optical scanner to create a 3D computer model of the void; generating a negative of the void via the 3D computer model, the negative corresponding to a positive removed element representing the material removed from the void;
In the same field of endeavor regarding 3d printing, Ihn teaches scanning a void with an optical scanner to create a 3D computer model of the void generating a negative of the void via the 3D computer model, the negative corresponding to a positive removed element representing the material removed from the void for the motivation of providing uniform and controlled quality of the repaired material and reduced processing time (Fig 10, 10a: step 56, cavity 37, rework patch 32; [0006, 0076]).
It would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have modified the scanning step as taught by Erdman with the negative generating step as taught by Ihn in order to provide uniform and controlled quality of the repaired material and reduced processing time.
Regarding claim 17, Erdman in view of Ihn teaches the method of claim 16.
Ihn further teaches wherein the removed element copy has the same shape as the void (Fig 10, 10A; [0076]).
Regarding claim 18, Erdman in view of Ihn teaches the method of claim 16.
Ihn further teaches wherein the removed element copy has the same dimensions as the void (Fig 10, 10A; [0076]).
Regarding claim 19, Erdman in view of Ihn teaches the method of claim 16.
Erdman further teaches wherein the polymer material is a rubber material ([0049]).
Regarding claim 20, Erdman in view of Ihn teaches the method of claim 16.
Erdman further teaches wherein the adhesive is a heat cure cement ([0047, 0049]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A WANG whose telephone number is (571)272-5361. The examiner can normally be reached M-Th 8 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/ALEXANDER A WANG/             Examiner, Art Unit 1741                                                                                                                                                                                           

/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743